DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “as a result of the shift body being displaced towards an axial direction side thereof, the shift position of the shift body is altered and the relative position of the rotating portion with respect to the placement portion is altered”, and it is unclear from the phrasing if only the first condition (i.e., “the shift position of the shift body is altered”) is a result of “the shift body being displaced towards an axial direction side thereof”, or if both the first and second (i.e., “the relative position of the rotating portion with respect to the placement portion is altered”) conditions are a result of “the shift body being displaced towards an axial direction side thereof”. If both the first and second conditions are a result of the axial displacement of the shift body, then it is unclear which disclosed structure results in the motion. 

Claim Rejections - 35 USC § 102
Claims 1-2, 4-7, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka et al. (US 2002/0152828). 
Regarding claim 1, Nagasaka discloses a shift device (fig. 6c), comprising: a shift body (91) that has a shift position which is altered as a result of the shift body being rotated towards a circumferential direction side (para. 63: dial 91 is rotated and then depressed to shift); a rotating portion (91b) that is rotated as a result of the shift body (91) being rotated; and a detection mechanism that is provided with a placement portion (center 28) which is disposed at an outer side in a rotation radial direction (fig. 6c) of the rotating portion (91b), the shift position of the shift body (91) being detected as a result of a relative position between the rotating portion (91b) and the placement portion (28) being detected (e.g., as described by para. 31); wherein as a result of the shift body (91) being displaced towards an axial direction side thereof, the shift position of the shift body is altered (para. 63) and the relative position of the rotation portion (91b) with respect to the placement portion (28) is altered between one side of the placement portion (28) and another side of the placement portion (28); wherein the relative position is a difference in a radial direction (i.e., as shown by fig. 6c, when 91 rotates, 91b rotates) relative to the axis of the rotating portion (91b). 


    PNG
    media_image1.png
    655
    375
    media_image1.png
    Greyscale

Regarding claim 2, Nagasaka discloses the shift device according to Claim 1, wherein the rotating portion (91b) is provided integrally with the shift body (91).  
Regarding claim 4, Nagasaka discloses the shift device according to Claim 1, further comprising a placement component (e.g., 12a) at (the scope of the phrase “at” includes “near”) which the placement portion (28) is disposed, and that is disposed perpendicularly relative to a shift body (91) axial direction side.  
Regarding claim 5, Nagasaka discloses the shift device according to Claim 4, wherein the placement component (12a) is formed as a wiring substrate (the phrasing is broadly examined as product-by-process, e.g. broader than “is a wiring substrate”).  
Regarding claim 6, Nagasaka discloses the shift device according to Claim 4, wherein a mechanism (11) other than the detection mechanism is disposed at the shift body axial direction side of the placement component (28).  
Regarding claim 7, Nagasaka discloses the shift device according to Claim 4, wherein a mechanism (11) other than the detection mechanism is provided at the placement component (28).  
Regarding claim 10, Nagasaka discloses a shift device (fig. 6c), comprising: a shift body (91) that has a shift position which is altered as a result of the shift body being rotated towards a circumferential direction side; a rotating portion (91b) that is rotated as a result of the shift body (91) being rotated; and a detection mechanism that is provided with a placement portion (center 28) which is disposed at an outer side in a rotation radial direction of the rotating portion (91b), the shift position of the shift body (91) being detected as a result of a relative position between the rotating portion (91b) and the placement portion (28) being detected, wherein the placement portion (28) is disposed within a range (fig. 6c) in a rotation axial direction of the rotating portion (91b).  
Regarding claim 11, Nagasaka discloses the shift device according to claim 1, wherein an axial center point of the rotating portion (91b) is altered between one side of the placement portion (28) and another side of the placement portion (28). 
Regarding claim 13, Nagasaka discloses the shift device according to claim 1, wherein the range of the rotating portion (91b) is the vertical extent of the rotating portion (91b). 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658